Case 2:20-cv-08299-SB-AS Document 68 Filed 11/02/20 Page 1 of 14 Page ID #:263




 1 Joseph W. Ozmer II (SBN 316203)
   jozmer@kcozlaw.com
 2
   Abigail Stecker Romero (SBN 284534)
 3 aromero@kcozlaw.com
   KABAT CHAPMAN & OZMER LLP
 4
   333 S. Grand Avenue, Suite 2225
 5 Los Angeles, CA 90071
   Telephone: (213) 493-3980
 6
   Facsimile: (404) 400-7333
 7
 8 Attorneys for Defendant
 9 (continued on following page)
10
11
                         UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13
14
     MICHAEL GONZALES, et al.,                     Case No.: 2:20-cv-08299-SB-AS
15
16                             Plaintiff(s),       JOINT CASE MANAGEMENT
                                                   STATEMENT AND [PROPOSED]
17        v.                                       ORDER
18 CHARTER COMMUNICATIONS, LLC,
                                                   Hon. Stanley Blumenfeld, Jr.
19
20                         Defendant.              Fac Filed: June 11, 2020
21                                                 CASE MANAGEMENT
22                                                 CONFERENCE
                                                   Date:      November 9, 2020
23
                                                   Time:      10:30 a.m.
24                                                 Courtroom: 6C
25
                                               )
26
27
28
                                           -1-
      JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER - CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 68 Filed 11/02/20 Page 2 of 14 Page ID #:264




 1 Michael A. Velthoen (SBN 187909)
   mvelthoen@fcoplaw.com
 2
   Leslie A. McAdam (SBN 210067)
 3 lmcadam@fcoplaw.com
   Max R. Engelhardt (SBN 310968)
 4
   mengelhardt@fcoplaw.com
 5 FERGUSON CASE ORR PATERSON LLP
   1050 S. Kimball Road
 6
   Ventura, California 93004
 7 Telephone: (805) 659-6800
 8 Facsimile: (805) 659-6818
 9 Attorneys for Plaintiffs
10
     Michael A. Strauss (SBN 246718)
11   mike@strausslawyers.com
12   Aris E. Karakalos (SBN 240802)
     aris@strausslawyers.com
13   STRAUSS & STRAUSS, APC
14   121 N. Fir St., Suite F
     Ventura, California 93001
15   Telephone: (805) 641-6600
16   Facsimile: (805) 641-6607

17 Attorneys for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28
                                           -2-
      JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER - CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 68 Filed 11/02/20 Page 3 of 14 Page ID #:265




 1          The Parties to the above-entitled action jointly submit this JOINT CASE
 2 MANAGEMENT STATEMENT & PROPOSED ORDER pursuant to Federal Rules
 3 of Civil Procedure 16, 26 and the Scheduling Conference Notice (D.E. 51).
 4 1.       Statement of the Case
 5          Plaintiffs' Statement: Plaintiffs worked for Charter as “Field Operations
 6 Maintenance Technicians” (“Maintenance Techs”). Maintenance are, among other
 7 things, responsible for responding to emergency outages in Charter’s cable, internet,
 8 and telecommunication services infrastructure. Response time to these emergencies is
 9 a critical aspect of the job as a single outage may affect tens of thousands of Charter’s
10 customers.
11          As Maintenance Techs, Plaintiffs were subjected to Charter’s company-wide
12 “on-call” policy (the “On-Call Policy”). The stated purpose of the On-Call Policy was
13 to ensure that Charter’s network and systems functioned reliably at all times. To that
14 end, Charter required Plaintiffs to work on-call for week-long periods in order to
15 respond to plant and service emergencies outside of Plaintiffs’ regular work schedule.
16 Plaintiffs were assigned 24-hour a day on-call duty according to a rotating schedule
17 such that each of the Plaintiffs worked on-call approximately every four to five weeks.
18 For those weeks, Plaintiffs worked 128 on-call hours in addition to their regular full-
19 time 40-hour workweek.
20          Charter and Plaintiffs agreed that on-call duty was compensable work.
21 Specifically, Charter paid Plaintiffs “on-call pay,” which was flat-rate ($245.00) for
22 each week-long on-call period. Charter’s agreement to pay Plaintiffs and the collective
23 class members “on-call pay” was a tacit admission by Charter that the on-call time was
24 compensable as working time under the FLSA and the California Labor Code. Further,
25 while working on-call, Charter subjected Plaintiffs and all other Maintenance to the
26 same numerous unreasonable and excessive restrictions, including restrictions which
27 required them to effectively be anchored to large Charter-owned “bucket trucks”;
28 requiring them to perform safety and maintenance checks on the bucket trucks; various
                                             -3-
        JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER - CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 68 Filed 11/02/20 Page 4 of 14 Page ID #:266




 1 driving restrictions; restrictions on accessibility via cell phone; uniform requirements,
 2 physical/mental condition requirements, and response time and reporting time
 3 restrictions. Thus, for the week-long periods that Plaintiffs worked on-call, the time
 4 that they worked on-call was in excess of 40 hours per week. By paying only flat-rate
 5 compensation of $245 per week, Charter violated the FLSA and the California Labor
 6 Code. Also, pursuant to Charter’s company policy, on a daily basis and including days
 7 on which Plaintiffs do not work one of their regular workweek shifts, Plaintiffs must
 8 conduct safety and maintenance inspections of the bucket trucks. When Plaintiffs drive
 9 the bucket trucks for personal purposes outside of their regular workweek shifts,
10 Plaintiffs must conduct extensive safety inspections of the bucket trucks any time the
11 buckets trucks have been left unattended or any time the bucket trucks are driven in
12 reverse. This is also work in excess of 8 hours per day and/or 40 hours per week for
13 which overtime compensation was due, but not paid.
14         Defendant’s Statement: Plaintiffs are three current or former Maintenance
15 Technicians (“Maintenance Techs”) who worked for Defendant in the Santa Monica,
16 Palmdale, and Oxnard areas of California.
17         Plaintiffs allege that Defendant required them to work “on call,” subjecting them
18 to unreasonable geographic and time constraints, without paying them minimum wage
19 and overtime for that “on call” work. They also allege Defendant required them to
20 drive their “bucket trucks” home every day and subjected them to “intense” restrictions
21 regarding their use of the bucket trucks, which allegedly “exacerbated” on-call
22 constraints.   Based on those allegations, Plaintiffs assert various claims against
23 Defendant under the FLSA and California Labor Code. They bring the FLSA claim
24 on behalf of a class of other Maintenance Techs throughout the Country.
25         Defendant denies it violated the FLSA or California Labor Code.           While
26 Defendant did require some Maintenance Techs to work “on call,” it properly
27 compensated them for all such on-call work. Defendant also did not require Plaintiffs
28 to drive their bucket trucks home every day, but rather permitted them to do so for their
                                           -4-
      JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER - CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 68 Filed 11/02/20 Page 5 of 14 Page ID #:267




 1 own convenience. Moreover, with respect to Plaintiffs’ collective action allegations,
 2 Defendant’s relevant practices differed throughout the Country.
 3          Defendant anticipates the principle factual disputes in this matter will concern:
 4 (1) the requirements of Defendant’s on-call policy as to Plaintiffs; (2) Defendant’s
 5 compensation of Plaintiffs; (3) Defendant’s policies regarding use of bucket trucks;
 6 and (4) the lack of uniformity of the material policies or practices at issue across the
 7 Country.
 8 2.       Subject Matter Jurisdiction
 9          The Parties agree this Court has federal question subject matter over Plaintiffs’
10 FLSA claims and supplemental jurisdiction over Plaintiffs’ remaining state-law claims.
11 3.       Legal Issues
12          The Parties anticipate the following legal issues will need to be resolved in this
13          proceeding:
14          •   Whether Defendant paid Plaintiffs the appropriate overtime required by the
15              FLSA.

16          •   Whether Defendant paid Plaintiffs minimum wage and overtime as required
                by California Labor Code §§ 510, 1194, 1197, and 1998.
17
18          •   Whether, based on Plaintiffs’ claim that Defendant failed to pay required
                minimum wage and overtime, Defendant: (1) paid required wages upon
19              separation of certain Plaintiffs’ employment as required by California Labor
20              Code § 203; (2) provided accurate wage statements as required by California
                Labor Code § 226(a); (3) engaged in unfair competition under California
21              Business & Professions Code § 17200.
22
            •   Whether Plaintiffs may pursue a collective action under the FLSA, on a
23              nationwide basis or otherwise.
24          •   Whether Plaintiffs who are not subject to an arbitration agreement are
25              similarly situated to putative collective class members who are subject to
                such agreements.
26
27          •   Whether Plaintiffs or putative collective class members are exempt from the
                requirements of the FLSA and/or California Labor Code.
28
                                             -5-
        JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER - CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 68 Filed 11/02/20 Page 6 of 14 Page ID #:268




 1          •   Whether Defendant’s actions or omissions were taken in good faith, with
 2              reasonable grounds for believing their lawfulness, and without willfulness.

 3          •   Any other legal issues outlined in Defendant’s affirmative defenses or that
                may arise during the course of the Parties’ litigation.
 4
 5 4.       Parties, Evidence, Etc.
 6          The Parties currently anticipate the following witnesses may give testimony in
 7 this matter:
 8              • Plaintiff Michael Gonzales;
 9              • Plaintiff Felipe Becerra;
10              • Plaintiff Carlos Serpas;
11              • Former plaintiffs Sergio Rocha, Norbeto Alarcon, Alberto Arena, Craig
12                 Bowlan, Ronald Flores, Sting Funez, Dennis Harmon, Julio Hernandez,
13                 Artur Kosinski, Gerald Llorence, Michael Ralston, Ricardo Ramos, Raul
14                 Romero, Raymond Ulmer, and Everardo Villa;
15              • Opt-in members of the FLSA collective (if any);
16              • Corporate representative of Defendant;
17              • Michael Rachan;
18              • Other individuals to be identified by the Parties in discovery.
19          The Parties currently anticipate the following evidence may be introduced in this
20 matter:
21              • Any documents produced by the Parties or third parties in discovery;
22              • Documents evidencing Defendant’s “on call” policies and/or practices;
23              • Documents evidencing Defendant’s policies and/or practices for use of
24                 “bucket trucks;”
25              • Certain compensation records for Plaintiffs and potential opt-in members
26                 of the FLSA collective (if any);
27              • Certain compensation records for Plaintiffs and potential opt-in members
28                 of the FLSA collective (if any);
                                             -6-
        JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER - CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 68 Filed 11/02/20 Page 7 of 14 Page ID #:269




 1              • Certain time records for Plaintiffs and potential opt-in members of the
 2                  FLSA collective (if any); and
 3              •   Certain personnel records for Plaintiffs and potential opt-in members of
 4                  the FLSA collective (if any).
 5 5.       Damages
 6          Plaintiffs’ Position: Plaintiffs, individually and on behalf of the putative
 7 collective, seek unpaid minimum and overtime wages pursuant to the Fair Labor
 8 Standards Act (FLSA) (29 U.S.C. §§ 206(a)(1), 207(a)(1), and 216(b)). In addition,
 9 Plaintiffs, in their individual capacities only, seek unpaid minimum and overtime
10 wages pursuant to California Labor Code §§ 510, 1194, 1197, and 1998, as well as
11 penalties under California Labor Code § 226(a) for failure to provide accurate, itemized
12 wage statements. In addition, pursuant to California Business and Professions Code §
13 17200 et seq., Plaintiffs seek restitution and injunctive relief with regard to their
14 individual claims under the California Labor Code. Damages shall be calculated in
15 accordance with the above-referenced sections of the FLSA, California Labor Code.
16          Plaintiffs seek the above amounts, and interest thereon, going back four years
17 from the filing of the complaint (April 17, 2016) under California law and going back
18 three years from the filing of the complaint (April 17, 2017) under the FLSA. The exact
19 amount of the wages owed at this time is unknown. The precise figure will depend on
20 how many overtime and double-time hours constitute “hours worked” under the
21 applicable law and regulations, for the relevant time-period. Defendant is in possession
22 of information concerning the hours worked and the applicable rates of pay, so
23 Plaintiffs cannot accurately calculate the damages for this element of their claims at
24 this time.
25          California Plaintiffs also seek penalties under Labor Code sections 203 and 226.
26 The precise amount of Labor Code penalties will depend on the number of violations
27 that have occurred within the statutory period(s), which in turn hinges on the number
28 of resigned/terminated Plaintiffs and future opt-ins, the number of workweeks worked,
                                             -7-
        JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER - CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 68 Filed 11/02/20 Page 8 of 14 Page ID #:270




 1 and related variables within the relevant time period. Defendant is in possession of
 2 information concerning the resigned/terminated employees, hours worked, paystubs
 3 issued, so Plaintiffs cannot accurately calculate the damages for these potential claims,
 4 at present. Plaintiffs also seek attorneys’ fees and costs, as authorized by law.
 5        Subject to the above limitations, each of the Plaintiffs are, in a good faith attempt
 6 at valuing their claims, estimating their damages to be as follows:
 7        1. Unpaid Wages for CA Plaintiffs:
 8       Damages will vary for each Plaintiff depending on the length of time they worked
 9 in the statutory period, the number of “on-call” shifts they were assigned to work; and
10 their rates of pay for each week they worked “on-call” shift. Assuming all 24 hours per
11 day during on-call weeks are compensable hours worked, using an hourly rate of
12 $30.00, and discounting the $245.00 they received for on-call shifts, each Plaintiff is
13 owed approximately $7,135.00 per on-call week, or $71,350.00 per year (plus
14 attorneys’ fees and costs) assuming an “on call” frequency of 10 weeks each year.
15 Apart from, and in addition to the unpaid wages for hours worked while “on-call,”
16 Plaintiffs seek unpaid wages for hours worked performing required maintenance and
17 safety checks on bucket trucks outside of Plaintiffs’ regularly scheduled shifts, which
18 amounts will vary for each Plaintiff.
19        2. Unpaid Wages for FLSA Plaintiffs:
20       Damages will vary for each Plaintiff depending on the length of time they worked
21 in the statutory period, the number of “on-call” shifts they were assigned to work; and
22 their rates of pay for each week they worked “on-call” shift. Assuming all 24 hours per
23 day during on-call weeks are compensable hours worked, using an hourly rate of
24 $30.00, and discounting the $245.00 they received for on-call shifts, each Plaintiff is
25 owed approximately $5,515.00 per on-call week, or $55,150.00 per year (plus
26 attorneys’ fees and costs) assuming an “on call” frequency of 10 weeks each year.
27 Apart from, and in addition to the unpaid wages for hours worked while “on-call,”
28 Plaintiffs seek unpaid wages for hours worked performing required maintenance and
                                           -8-
      JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER - CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 68 Filed 11/02/20 Page 9 of 14 Page ID #:271




 1 safety checks on bucket trucks outside of Plaintiffs’ regularly scheduled shifts, which
 2 amounts will vary for each Plaintiff.
 3          3. Liquidated Damages for FLSA Plaintiffs:
 4          Equal to the amount of unpaid wages under the FLSA.
 5          4. Paystub Penalties for CA Plaintiffs:
 6        $50 for the first pay period in which a violation occurred and $100 for each pay
 7 period thereafter in which a violation occurred, capped at $4,000. Assuming an average
 8 of 15 pay periods in the statutory period (one-year) for each Plaintiff (as of now), these
 9 damages are approximately $1,450.00 (plus attorneys’ fees and costs).
10          These above are preliminary rough estimates subject to change based on either
11 erroneous assumptions, inadvertent miscalculation, overlooked damages or penalties,
12 as well as based on actual time and pay records that are in the possession of Defendants
13 and which will be requested in discovery.
14          Defendant’s Position: Plaintiffs are not entitled to any damages whatsoever.
15 6.       Insurance
16          Defendant is not aware of any applicable insurance agreement at this time.
17 7.       Procedural Motions
18           • Plaintiffs’ anticipated unopposed motion for leave to file a Second Amended
19              Complaint to add a single claim for Violations of the Private Attorneys
20              General Act of 2004 (“PAGA”) – Defendant has indicated a willingness to
21              stipulate to the filing of this Second Amended Complaint, so it likely will
22              not be filed in the form of a motion.
23
24 8.       Substantive or Dispositive Motions
25          •   Plaintiffs’ Motion for Conditional Certification of FLSA Collective Action
26              (Currently pending)
27          •   Motion to Compel Disclosure of Identification of PAGA Class Members
28              (unless the parties can agree on a notice process).
                                             -9-
        JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER - CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 68 Filed 11/02/20 Page 10 of 14 Page ID #:272




 1          •   Plaintiffs’ Motion for Certification of FLSA Collective Action.
 2          •   Defendant’s Motion for Summary Judgment.
 3          •   Defendant’s Motion for Decertification of FLSA Collective Action.
 4 9.       Manual for Complex Litigation
 5          The Parties do not believe the procedures of the Manual for Complex Litigation
 6 should be used at this time.
 7 10.      Status of Discovery
 8          The Parties have exchanged initial disclosures.
 9          Defendant has served Requests for Production and Interrogatories on Plaintiffs.
10 Plaintiffs responded to the above-mentioned written discovery on September 4, 2020.
11 Plaintiffs intend to serve written discovery on Defendant in November 2020. The
12 Parties anticipate conducting depositions after the Parties exchange written discovery
13 responses and document productions.
14          Defendant anticipates conferring with Plaintiffs regarding certain deficiencies in
15 their discovery responses in November 2020 and anticipates the Parties will be able to
16 resolve Defendant’s concerns without Court intervention. Aside from the matters
17 addressed in the Parties’ briefing on Plaintiffs’ motion for conditional certification of
18 a FLSA collective, the Parties do not have any discovery disputes at this time.
19 11.      Discovery Plan
20          The Parties anticipate the scope of discovery will encompass the legal and
21 factual disputes set forth supra.
22          The Parties do not anticipate any modifications of the discovery rules set forth
23 in the Federal Rules of Civil Procedure will be necessary.
24          The Parties anticipate entering into a stipulated protective order and will address
25 the exchange of ESI should the need arise.
26          The Parties have already exchanged initial disclosure and do not request any
27 changes to the disclosures mandated b Fed. R. Civ. P. 26(a).
28
                                            - 10 -
        JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER - CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 68 Filed 11/02/20 Page 11 of 14 Page ID #:273




 1 12.    Discovery Cut-Off
 2        The Parties propose a fact discovery cut-off of June 25, 2021. This date is the
 3 final date for completion of discovery, including resolution of all discovery motions.
 4 13.    Expert Discovery
 5        The Parties propose the following expert discovery dates:
 6           Affirmative Expert Reports            July 9, 2021
 7           Rebuttal Expert Reports               July 30, 2021
 8
             Close of Expert Discovery             August 20, 2021
 9
10 14.    Settlement and ADR
11        The Parties have not engaged in settlement discussions.
12        The Parties agree that ADR efforts will likely be more fruitful, if at all, after the
13 Parties have engaged in further discovery. The Parties propose private mediation to be
14 scheduled within 30 days after the close of discovery.
15 15.    Trial Estimate
16        Plaintiffs have demanded a jury trial. The Parties estimate a trial length of five
17 to seven days.
18 16.    Trial Counsel
19        Plaintiffs: Aris E. Karakalos and Max R. Engelhardt
20        Defendant: Joseph W. Ozmer, II and Abigail Stecker Romero
21
22
23 17.    Independent Expert or Master
24        The Parties agree this case is not suitable for reference to an expert or special
25 master.
26 18.    Schedule Worksheet
27        See Attachment A.
28
                                          - 11 -
      JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER - CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 68 Filed 11/02/20 Page 12 of 14 Page ID #:274




 1        The Parties also stipulate and propose specific deadlines for dispositive and
 2 Daubert motions in the Schedule Worksheet.
 3 19.    Magistrate Judge
 4        The Parties do not consent to have a magistrate judge conduct all further
 5 proceedings.
 6 20.    Other Issues
 7        The Parties anticipate submitting a stipulated protective order to the Court.
 8        The Parties agree to exchange service of documents via email.
 9        Plaintiffs have proposed to conduct all depositions via Zoom, to which
10 Defendant has voiced a preference for in-person depositions to the extent possible.
11 Plaintiff would like definitive guidance on how depositions should be conducted.
12 Given the fluidity of the COVID-19 situation, Defendant believes it would be
13 premature to make binding decisions regarding the method of depositions at this date,
14 and that the Parties should confer regarding the appropriate method closer to the date
15 of those depositions.
16 DATED: November 2, 2020
17
     FERGUSON CASE ORR PATERSON LLP KABAT CHAPMAN & OZMER LLP
18
19
     By: /s/ Max R. Engelhardt                      By: /s/ Abigail Stecker Romero
20      Aris E. Karakalos                               Joseph W. Ozmer II
         Max R. Engelhardt                              Abigail Stecker Romero
21
22   Counsel for Plaintiffs                         Counsel for Defendant
23
24
25
26
27
28
                                          - 12 -
      JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER - CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 68 Filed 11/02/20 Page 13 of 14 Page ID #:275




 1                   [PROPOSED] CASE MANAGEMENT ORDER
 2        The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED
 3 ORDER is approved as the Case Management Order for this case and all parties shall
 4 comply with its provisions. In addition, the Court makes the further orders stated
 5 below:
 6
 7
 8 IT IS SO ORDERED.
 9 Dated:                        _________________________________________
                                 UNITED STATES DISTRICT/MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          - 13 -
      JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER - CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 68 Filed 11/02/20 Page 14 of 14 Page ID #:276




 1                                    ATTESTATION
 2        Defendant, as the filing party, hereby attests that signatory Max R. Engelhardt,
 3 on behalf of Plaintiffs, concurs in this document’s content and the filing of this
 4 document.
 5
                                                       _/s/ Abigail Stecker Romero
 6                                                     Abigail Stecker Romero
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          - 14 -
      JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER - CASE NO. 2:20-cv-08299-SB-AS
